Title: “Philo-Classic” to James Madison, 14 April 1826
From: “Philo-Classic”
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    
                                
                                April 14th, 1826
                            
                        
                        A momentous subject influencing the writer of this article causes him to transcend the ordinary etiquette of
                            established rules in addressing you. He is a stranger to yourself, and wishes to remain so as far as this matter goes. He
                            desires that what is herein contained may be properly construed, and that nothing of it may pass farther; than your
                            inspection. He feels himself uninfluenced by every other consideration, but that which extorts from him this modest
                            suggestion. It is well known that one of our Professors has the intention of leaving here after the close of this session,
                            and if he have permission, will certainly do so. The question is, who is to be his successor? Now, the first qualification
                            is undoubted ability. It is to this point I allude. Let us have one, no matter of what Country, being able to teach any
                            higher author, and skilled in communicating his knowledge. Ready to lecture to young men, who
                            wish and probably may be prepared to graduate in one session more One who can inspire
                            confidence from his known acquirements, and thereby retain young men, who after staying some sessions with the expectation
                            of graduating in due time, have the mortification of going to some other institution before they can do so I am partriot
                            enough to wish that my country could furnish an individual sufficient, but my experience and belief induce me
                            notwithstanding to say that it can not. I really think that none of our country can presume to be thus qualified. Times
                            are altered We have some right good classics, but none what they would be if the present incumbent, would stay even one
                            session. I would forego some considerations for the main one--preeminence in this department. Let him be of what
                            persuasion &c I only look to his thorough Abilities.  Such a one can command fair esteem
                            I want to see one of that grade that his acquirements may not be in the least suspected. I would prefer to wait some few
                            months longer, than see inability. That private interest has any thing to do with this, inconsistently with the general
                            welfare of this institution is as little reasonable as that one individual must not exceed a certain literary point merely
                            because his Mentor may not be able to carry him any farther I do not seek to veil myself in mystery, only urged by my
                            feelings to trouble you at all. Feeling as I do for the University I cannot but regret even the vacancy at present
                            existing As you are qualified every way to judge, I will merely add that we should have by the first of next session a
                            gentleman preeminently qualified, for the chair of Ancient Languages. My doubts do not arise in regard to yourself; I have
                            every confidence in the wishes of the Visitors, but a simple Verbum sat sap.  may sometimes
                            come at a proper time, and proceeding as it does from conscientious feelings, I do hope that no disappointment will
                            accrue. I have just heard that an able Professor of N. Philosophy is expected from England; I again repeat it may it be so
                            with the other one. This much is addressed as I have said only to your own person–wishing it
                            there to rest–doing no good, let no other deduction be made, as I only am concerned for merit.
                        
                            
                                Philo-Classic.
                            
                        
                    